                                                                                                                           UNITED STATES BANKRUPTCY COURT
                                                                                                                                   WESTERN DIVISION
                                                                                                                                         RECEIVED

United States Bankruptcy Court for the Western District of Tennessee                                                                    NOV O8 2019
                                                                                                                              KATHLEEN A. FORD
                                                      WITHDRAWAL OF CLAIM
                                                                                                                              CLERK OF COURT
                                                                                                                         WESTER N DISTRl~1 OF TENN.
       Debtor Name and Case Number:                        18-20606 Quianita Marie Parker

                                       NPRTO South-East, LLC
            Creditor Name and Address: 256 W. Data Drive
                                       Draper, Utah 84020


      Court Claim Number (if known): 6-1

                             Date Claim Filed: 02/23/2018

           Total Amount of Claim Filed:                    $239.25


I, the undersigned, am the above-referenced creditor, or an authorized signatory for the above-referenced
creditor. I hereby withdraw the above-referenced claim and authorize the Clerk of this Court, or their
duly appointed Claims Agent, to reflect this withdrawal on the official claims register for the above-
referenced Debtor.

          10/31/2019
D ate d : ____________                                               ~                      --=--i
                                                                         Print Name: Shannon Saldivar
                                                                         Title (if applicable): Bankruptcy Specialist

--------------------------------------------------------------------------------------------------------------------------------------------------------------
                                                                DEFINITIONS
Debtor
The person, corporation, or other entity that has filed a bankruptcy case is called the debtor.

Creditor
A creditor is any person, corporation, or other entity to which the debtor owed a debt.

Proof of Claim
A form filed with the clerk of the bankruptcy court where the bankruptcy case was filed , to tell the bankruptcy court how much the debtor owed a
creditor (the amount of the creditor's claim).

           ITEMS TO BE COMPLETED ON TIDS WITHDRAW AL OF CLAIM
Court, Name of Debtor and Case Number:
Fill in the name of the federal judicial district where the bankruptcy case was filed (for example, Central District of California), the name of the
debtor in the bankruptcy case, and the bankruptcy case number. If you received a notice of the case from the court, all of this information is near
the top of the notice.

Information about Creditor:
Complete the section giving the name and address of the creditor that was listed on the previously filed Proof of Claim form .

Information identifying the Claim that is to be withdrawn:
Complete the section giving the court claim number, date claim was filed and total amount of claim filed to help identify the claim that is to be
withdrawn.

Sign and print the name and title, if any, of the creditor or other person authorized to file this withdrawal of claim (attach copy of power
of attorney, if any).

This form must be filed with the clerk of the bankruptcy court where the bankruptcy case was filed
or, if applicable, with their duly appointed Claims Agent as per any procedure approved by the
court in the above-referenced bankruptcy proceeding.
